Decision amended, nunc pro tunc as of March 3, 1920, so as to *940read as follows: Judgment and orders affirmed, with costs. All concur, except Woodward and H. T. Kellogg, JJ., dissenting on the ground that as matter of law the plaintiff was guilty of contributory negligence. Order entered in Rensselaer county clerk’s office March 5, 1920, amended nunc pro tunc as of March 4, 1920, and the judgment on said order entered in said clerk’s office March 5, 1920, amended nunc pro tunc as of March 5, 1920, to conform with amended decision. [See 191 App. Div. 932.]